


110 HR 7074 IH: Home Office Tax Deduction

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7074
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Gonzalez
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to simplify
		  the deduction for use of a portion of a residence as a home office by providing
		  an optional standard home office deduction.
	
	
		1.Short titleThis Act may be cited as the
			 Home Office Tax Deduction
			 Simplification and Improvement Act of 2008.
		2.Optional standard
			 home office deduction
			(a)In
			 generalSubsection (c) of section 280A of the Internal Revenue
			 Code of 1986 (relating to exceptions for certain business or rental use;
			 limitation on deductions for such use) is amended by adding at the end the
			 following new paragraph:
				
					(7)Election of
				standard home office deduction
						(A)In
				generalIn the case of an individual who is allowed a deduction
				for the use of a portion of a dwelling unit as a business by reason of
				paragraph (1), (2), or (4), notwithstanding the limitations of paragraph (5),
				if such individual elects the application of this paragraph for the taxable
				year with respect to such dwelling unit, such individual shall be allowed a
				deduction equal to the standard home office deduction for the taxable year in
				lieu of the deductions otherwise allowable under this chapter for such taxable
				year by reason of paragraph (1), (2), or (4).
						(B)Standard home
				office deduction
							(i)In
				generalFor purposes of this paragraph, the standard home office
				deduction is an amount equal to the product of—
								(I)the applicable home
				office standard rate, and
								(II)the square
				footage of the portion of the dwelling unit to which paragraph (1), (2), or (4)
				applies.
								(ii)Applicable home
				office standard rateFor purposes of this subparagraph, the term
				applicable home office standard rate means the rate applicable to
				the taxpayer's category of business, as determined and published by the
				Secretary for the 3 categories of businesses described in paragraphs (1), (2),
				and (4) for the taxable year.
							(iii)Maximum square
				footage taken into accountThe Secretary shall determine and
				publish annually the maximum square footage that may be taken into account
				under clause (i)(II) for each of the 3 categories of businesses described in
				paragraphs (1), (2), and (4) for the taxable year.
							(C)Effect of
				election
							(i)General
				ruleExcept as provided in clause (ii), any election under this
				paragraph, once made by the taxpayer with respect to any dwelling unit, shall
				continue to apply with respect to such dwelling unit for each succeeding
				taxable year.
							(ii)One-time
				election per dwelling unitA taxpayer who elects the application
				of this paragraph in a taxable year with respect to any dwelling unit may
				revoke such application in a subsequent taxable year. After so revoking, the
				taxpayer may not elect the application of this paragraph with respect to such
				dwelling unit in any subsequent taxable year.
							(D)Denial of double
				benefit
							(i)In
				generalExcept as provided in clause (ii), in the case of a
				taxpayer who elects the application of this paragraph for the taxable year, no
				other deduction or credit shall be allowed under this subtitle for such taxable
				year for any amount attributable to the portion of a dwelling unit taken into
				account under this paragraph.
							(ii)Exception for
				disaster lossesA taxpayer who elects the application of this
				paragraph in any taxable year may take into account any disaster loss described
				in section 165(i) as a loss under section 165 for the applicable taxable year,
				in addition to the standard home office deduction under this paragraph for such
				taxable year.
							(E)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this
				paragraph.
						.
			(b)Modification of
			 home office business use rules
				(1)Place of
			 meetingSubparagraph (B) of section 280A(c)(1) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
					
						(B)as a place of
				business which is used by the taxpayer in meeting or dealing with patients,
				clients, or customers in the normal course of the taxpayer's trade or business,
				or
						.
				(2)De minimis
			 personal useParagraph (1) of section 280A(c) of such Code is
			 amended by striking for the convenience of his employer and
			 inserting for the convenience of such employee's employer. A portion of
			 a dwelling unit shall not fail to be deemed as exclusively used for business
			 for purposes of this paragraph solely because a de minimis amount of
			 non-business activity may be carried out in such portion.
				(c)Reporting of
			 expenses relating to home office deductionWithin 60 days after
			 the date of the enactment of this Act, the Secretary of the Treasury shall
			 ensure that all forms and schedules used to calculate or report itemized
			 deductions and profits or losses from business or farming state separately
			 amounts attributable to real estate taxes, mortgage interest, and depreciation
			 for purposes of the deductions allowable under paragraphs (1), (2), (4), and
			 (7) of section 280A(c) of the Internal Revenue Code of 1986.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
